Merrill Schneider, OSB #77336
merrillsclmeider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone:503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON



  ANGELA LEE TAVERA,                                                             3: l 6-cv-02100-AA
         Plaintiff,
                                                                      ORDER FOR ATTORNEY
          v.                                                     FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of$1 l,362.25 pursuant to 42 U.S.C. § 406(b).

The attorney fee of$! ,886.01 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.



       Dated this \   4t\rl   day of   \\]\(l\f(At\;          , 2019.




                                                       Ann 7iZe;
                                                       United States District Cou1t Judge
